


116 HR 7132 IH: Never Again International Outbreak Prevention Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7132
IN THE HOUSE OF REPRESENTATIVES

June 8, 2020
Mr. Fitzpatrick (for himself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide accountability with respect to international reporting and monitoring of outbreaks of novel viruses and diseases.


1.Short titleThis Act may be cited as the Never Again International Outbreak Prevention Act. 2.Lists of foreign countries based on compliance with international reporting and monitoring of outbreaks of novel viruses and diseases (a)Lists of foreign countries (1)Tier 1 list (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish a list of foreign countries that the Secretary determines meet the requirements described in subsection (b). 
(B)ReferenceThe list of foreign countries established under this paragraph shall be referred to as the Tier 1 list. (2)Tier 2 list (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish a list of foreign countries that the Secretary determines do not meet the requirements described in subsection (b) but are capable of meeting such requirements.
(B)ReviewThe Secretary of State shall conduct a review on an ongoing basis of each country on the list established under this paragraph to ensure that the country is taking appropriate steps to meet the requirements described in subsection (b).  (C)ReferenceThe list of foreign countries established under this paragraph shall be referred to as the Tier 2 list.
(3)Tier 3 list
(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish a list of foreign countries that the Secretary determines do not meet the requirements described in subsection (b) because such countries are not capable, based on financial, security, or government infrastructure reasons, of meeting such requirements. (B)ReferenceThe list of foreign countries established under this paragraph shall be referred to as the Tier 3 list.
(4)UpdatesThe Secretary of State shall submit to the appropriate congressional committees an updated Tier 1 list under paragraph (1), an updated Tier 2 list under paragraph (2), and an updated Tier 3 list under paragraph (3)— (A)not later than one year after the date of the enactment of this Act and annually thereafter; and 
(B)as new information becomes available. (b)International reporting and monitoring requirements describedThe requirements described in this subsection are the following: 
(1)The foreign country has established procedures and standards to comply with established international sentinel surveillance systems to collect data, identify trends, identify outbreaks, and provide monitoring with respect to the burden of disease in a community. (2)The foreign country has established procedures and standards to ensure that novel viruses and diseases are reported such international sentinel surveillance systems not later than 3 days after identification.
(c)Rule of constructionNothing in this section may be construed to apply with respect to the territory of a foreign country with respect to which the internationally recognized government of the country does not control due to armed conflict. (d)Inclusion in annual United States Government Global Health Security StrategyThe President shall ensure that the requirements of this section are appropriately reflected in the annual United States Government Global Health Security Strategy.
3.Presidential actions with respect to foreign countries on the Tier 2 list
(a)In generalThe President, in consultation with the Secretary of State, shall take one or more of the actions described in subsection (b) (or commensurate action in substitution thereto) with respect to a foreign country that is on the Tier 2 list established under section 2(a). (b)Description of Presidential actionsThe Presidential actions referred to in this subsection are the following:
(1)A private demarche. (2)An official public demarche.
(3)A public condemnation. (4)A public condemnation within one or more multilateral fora.
(5)The delay or cancellation of one or more scientific exchanges. (6)The delay or cancellation of one or more cultural exchanges.
(7)The denial of one or more working, official, or state visits. (8)The delay or cancellation of one or more working, official, or state visits.
(9)The withdrawal, limitation, or suspension of United States development assistance in accordance with section 116 of the Foreign Assistance Act of 1961. (10)The withdrawal, limitation, or suspension of United States security assistance in accordance with section 502B of the Foreign Assistance Act of 1961.
(11)Consistent with section 701 of the International Financial Institutions Act of 1977, directing the United States executive directors of international financial institutions to oppose and vote against loans primarily benefiting the specific foreign government, agency, instrumentality. (12)Ordering the heads of the appropriate United States agencies not to issue any (or a specified number of) specific licenses, and not to grant any other specific authority (or a specified number of authorities), to export any goods or technology to the specific foreign government, agency, instrumentality under—
(A)the Export Control Reform Act of 2018; (B)the Arms Export Control Act;
(C)the Atomic Energy Act of 1954; or (D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.
(13)Prohibiting any United States financial institution from making loans or providing credits totaling more than $10,000,000 in any 12-month period to the specific foreign government, agency, instrumentality. (14)Prohibiting the United States Government from procuring, or entering into any contract for the procurement of, any goods or services from the foreign government, entities.
(c)WaiverThe President may waive the application of subsection (a) with respect to a foreign country if the President determines it is important to the national interests of the United States to do so. 4.Sovereign immunity waiver (a)In generalChapter 97 of title 28, United States Code, is amended by inserting after section 1605B the following:

1605C. Responsibility of foreign states for pandemic outbreaks
(a)Responsibility of Foreign StatesA foreign state shall not be immune from the jurisdiction of the courts of the United States in any case in which damages are sought against a foreign state for physical injury to person or property or death occurring in the United States and caused by a failure to abide the requirements laid out in paragraphs (1) and (2) of section 2(b) of the Never Again International Outbreak Prevention Act or are determined to have intentionally misled the international community or the WHO on the outbreak or spread of a health concern that leads to a pandemic. (b)Rule of ConstructionA foreign state shall not be subject to the jurisdiction of the courts of the United States under subsection (a) on the basis of an omission or a tortious act or acts that constitute mere negligence..
(b)Clerical amendment
(1)The table of sections for chapter 97 of title 28, United States Code, is amended by inserting after the item relating to section 1605A the following:    1605C. Responsibility of foreign states for pandemic outbreaks.. (2)Subsection 1605(g)(1)(A) of title 28, United States Code, is amended by striking but for section 1605A or section 1605B and inserting but for section 1605A, 1605B, or 1605C.
(c)Stay of actions pending state negotiations
(1)Exclusive JurisdictionThe courts of the United States shall have exclusive jurisdiction in any action in which a foreign state is subject to the jurisdiction of a court of the United States under section 1605C of title 28, United States Code.  (2)InterventionThe Attorney General may intervene in any action in which a foreign state is subject to the jurisdiction of a court of the United States under section 1605C of title 28, United States Code, for the purpose of seeking a stay of the civil action, in whole or in part. 
(3)Stay
(A)In generalA court of the United States may stay a proceeding against a foreign state if the Secretary of State certifies that the United States is engaged in good faith discussions with the foreign state defendant concerning the resolution of the claims against the foreign state, or any other parties as to whom a stay of claims is sought.  (B)Duration (i)In generalA stay under this subsection may be granted for not more than 180 days. 
(ii)Extension
(I)In generalThe Attorney General may petition the court for an extension of the stay for additional 180-day periods.  (II)RecertificationA court shall grant an extension under subclause (I) if the Secretary of State recertifies that the United States remains engaged in good faith discussions with the foreign state defendant concerning the resolution of the claims against the foreign state, or any other parties as to whom a stay of claims is sought.
5.Imposition of sanctions with respect to government officials of foreign countries on the Tier 2 list
(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence— (1)is a government official of a foreign country on the Tier 2 list established under section 2(a), or a senior associate of such an official, that is responsible for, or complicit in, ordering, controlling, or otherwise directing, or financially benefits from, acts intended to deliberately conceal or distort information about a public health emergency of international concern, including acts intended to deliberately withhold information from or obstruct the activities of the World Health Organization with respect to a public health emergency of international concern; or
(2)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an act described in paragraph (1). (b)Sanctions describedThe sanctions to be imposed with respect to a foreign person under subsection (a) are the following:
(1)Inadmissibility of certain individuals
(A)Ineligibility for visas, admission, or paroleA foreign person who meets any of the criteria described subsection (a) is— (i)inadmissible to the United States;
(ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
(B)Current visas revokedA foreign person subject to subsection (a) is subject to the following: (i)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. 
(ii)A revocation under clause (i) shall— (I)take effect immediately; and 
(II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession. (2)Blocking of propertyThe President shall exercise all of the powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(c)Consideration of certain information in imposing sanctionsIn determining whether to impose sanctions under subsection (a), the President shall consider— (1)information provided jointly by the chairperson and ranking member of each of the appropriate congressional committees; and
(2)credible information obtained by other countries and nongovernmental organizations that monitor violations of human rights and global health issues, including issues related to infectious disease. (d)Requests by appropriate congressional committees (1)In generalNot later than 120 days after receiving a request that meets the requirements of paragraph (2) with respect to whether a foreign person is described in subsection (a), the President shall—
(A)determine if that person is so described; and  (B)submit a classified or unclassified report to the chairperson and ranking member of the committee or committees that submitted the request with respect to that determination that includes—
(i)a statement of whether or not the President imposed or intends to impose sanctions with respect to the person; and (ii)if the President imposed or intends to impose sanctions, a description of those sanctions.
(2)RequirementsA request under paragraph (1) with respect to whether a foreign person is described in subsection (a) shall be submitted to the President in writing jointly by the chairperson and ranking member of one of the appropriate congressional committees. (e)Exception To comply with United Nations headquarters agreement and law enforcement objectivesSanctions under subsection (b)(1) shall not apply to an individual if admitting the individual into the United States—
(1)would further important law enforcement objectives; or  (2)is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.
(f)Enforcement of blocking of propertyA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (g)Reports requiredNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report that includes—
(1)a list of each foreign person with respect to which the President imposed sanctions under subsection (b) during the year preceding the submission of the report; (2)a description of the type of sanctions imposed with respect to each such person;
(3)the number of foreign persons with respect to which the President— (A)imposed sanctions under subsection (b) during that year; or
(B)terminated sanctions under subsection (h) during that year; (4)the dates on which such sanctions were imposed or terminated, as the case may be;
(5)the reasons for imposing or terminating such sanctions; and (6)a description of the efforts of the President to encourage the governments of other countries to impose sanctions that are similar to the sanctions authorized by this section. 
(h)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that— (1)credible information exists that the person did not engage in the activity for which sanctions were imposed;
(2)the person has been prosecuted appropriately for the activity for which sanctions were imposed; (3)the foreign country of the person has been upgraded from the Tier 2 list to the Tier 1 list established under section 2(a); and
(4)the termination of the sanctions is in the national security interests of the United States. (i)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
(j)Exception relating to importation of goods
(1)In generalThe authorities and requirements to impose sanctions under this section shall not include the authority to impose sanctions on the importation of goods. (2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data. 
(k)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and  (B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.
(2)Foreign personThe term foreign person means a person that is not a United States person. (3)PersonThe term person means an individual or entity.
(4)United states personThe term United States person means— (A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;
(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or (C)any person in the United States.
6.G–20 investigation of international response to COVID–19
(a)In generalThe President shall seek to work with the heads of other Group of Twenty (commonly referred to as the G–20) countries and international organizations to— (1)investigate and prepare a report on the international response to the coronavirus disease 2019 (commonly known as COVID–19); and
(2)conduct an audit of the World Health Organization relating to its actions in response to COVID–19. (b)United Nations actionsThe Permanent United States Representative to the United Nations shall request the United Nations Office of Internal Oversight Services to establish a panel with representatives from each G–20 country and international organization to—
(1)conduct a review of the World Health Organization’s response to COVID–19; and (2)make recommendations to the United Nations and the United Nations Security Council on actions that can be taken to—
(A)ensure improved future responses; and (B)ensure accountability of World Health Organization officials for identified failures.
7.International response to wet markets globally
(a)In generalThe Permanent United States Representative to the United Nations shall use the voice, vote, and influence of the United States to seek the adoption in the United Nations General Assembly or Security Council of a resolution to ban wet markets described in subsection (b) globally. (b)Wet markets describedA wet market described in this subsection is a market where—
(1)animals are sold, dead or alive, for human consumption; (2)the origin of such animals and their health cannot be certified; and
(3)the conditions in which such animals are raised, kept, or sold are unhygienic. 8.Public health emergency of international concern definedIn this Act, the term public health emergency of international concern means a public health emergency determined to be a public health emergency of international concern by the World Health Organization.

